t c no united_states tax_court signet banking corporation petitioner v commissioner of internal revenue respondent docket no filed date christopher kliefoth and ralph i petersberger for petitioner phillip a pillar and scott d anderson for respondent p is in the banking business p issued credit cards p charged its credit card holders an annual membership fee the cardholder agreement provided that the fee was paid in consideration of the issuance of a card and establishment of a credit limit the agreement stated that p could close a cardholder’s account at any time and that the annual membership fee was nonrefundable p is an accrual_method taxpayer held it was not an abuse_of_discretion for r to conclude that p must report annual membership fees in income in the year of receipt held further revproc_71_21 1971_2_cb_549 does not permit p to report income from annual membership fees later than the year of receipt colvin judge respondent determined deficiencies in petitioner's federal_income_tax of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the sole issue for decision is whether annual membership fees petitioner received from its credit card customers are includable in income in the year in which petitioner received them or whether petitioner may defer the income over a 12-month_period under revproc_71_21 1971_2_cb_549 under the cardholder agreements in effect during the years in issue the annual membership fee was paid in consideration of the issuance of a card and the establishment of a credit limit petitioner could close any account at any time and the fee was nonrefundable petitioner’s right to receive the annual membership fees was not contingent on petitioner’s performance of any service after the year of receipt we hold that it was not an abuse_of_discretion for respondent to conclude that petitioner must include the fees in income in the year of receipt section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner petitioner is a virginia bank_holding_company that has its principal_place_of_business in richmond virginia petitioner is the parent of a consolidated_group of corporations and the successor to the bank of virginia co bovaco bovaco was the parent of an affiliated_group_of_corporations that filed consolidated federal_income_tax returns from to bovaco changed its name to signet in petitioner is in the banking business petitioner is an accrual_method taxpayer the mastercard credit cards in petitioner started the bova bank of virginia charge plan in petitioner was a founding member of the interbank card association which later became mastercard international before during and after the years at issue petitioner issued mastercards and a small number of visa credit cards the parties agreed to refer to petitioner’s cardholders as mastercard cardholders even though respondent's determination also applies to annual membership fees charged to visa cardholders petitioner’s cardholders may use their mastercards to charge the cost of goods and services purchased from participating merchants the merchants submit mastercard sales receipts to their merchant bank the merchant bank processes merchants’ credit card transactions the merchant bank pays the merchants the amount of the charges less a merchant discount the merchant discount is a set percentage eg percent of total charges the merchant bank transfers the sales draft through interchange to an issuing bank such as petitioner the issuing bank pays the merchant bank the amount of the sales draft less an interchange fee for example percent of the sales draft the interchange fee is paid_by the merchant bank to the issuing bank the issuing bank bills the cardholder for the full amount of the sales draft before petitioner earned interchange fees from merchant banks petitioner earned merchant discounts when it was both a merchant bank and an issuing bank before petitioner had two primary sources of income from mastercard cardholders a about percent was from finance_charges paid_by cardholders who paid less than their full balance and b about percent was from interchange fees described above petitioner also received from cardholders over limit fees not defined in the record cash advance fees until date and other charges including late payments and credit life_insurance petitioner also received a fee of percent of the transaction amount for automated teller machine atm and check access until date annual membership fees a petitioner’s decision to charge an annual membership fee in petitioner's mastercard business lost money because the cost of funds used by petitioner was high compared to the finance charge it could apply to mastercard cardholders petitioner had three types of cardholders about percent were in the revolver group ie those who paid less than the balance due each month and incurred finance_charges on the outstanding balance about percent were convenience users ie those who used their cards paid their balance in full and thus did not owe finance_charges a small number were inactive ie those who may have used their mastercards as identification but did not use them to pay for goods or services convenience users generated interchange fees but not finance_charges as a group they were minimally profitable the inactive group cost petitioner money but generated no income petitioner decided to impose an annual membership fee to recover some of the cost of delivering services to each group petitioner began to charge its mastercard cardholders an annual membership fee in date thereafter petitioner's credit card division derived income from commissions deducted from amounts paid to merchants merchant discount interchange fees annual membership fees finance_charges paid_by cardholders cash advance fees until date over limit fees and other charges such as late payment and credit life fees other major banks were charging annual membership fees for credit cards when petitioner decided to charge an annual fee petitioner was one of the first virginia banks to do so b annual membership fees charged by petitioner to become or remain a mastercard cardholder after date petitioner required_payment of an annual membership fee of dollar_figure for a regular mastercard or dollar_figure for a special edition gold mastercard or a commercial account on date petitioner began to charge its regular mastercard cardholders an annual membership fee of dollar_figure regardless of the cardholder’s credit line usage balance if any carried from month-to-month or credit standing petitioner first billed cardholders for the annual membership fee in date in petitioner raised the dollar_figure annual membership fee to dollar_figure per year from to petitioner also offered affinity group ie alumni of a particular university mastercards for dollar_figure and dollar_figure c implementation of the annual membership fee petitioner sent its cardholders a disclosure statement as required by regulation z c f_r sec b stating the change in contract terms and a letter describing the services provided to cardholders william f binns petitioner's vice president in charge of credit card services answered telephone and written inquiries objecting to the new fee he told cardholders that the card was a good value for dollar_figure a month petitioner projected that as a result of imposing the annual membership fee it would lose percent of its mastercard accounts including most in the inactive group and many of the convenience users although many closed their accounts the number who did so was less than petitioner had projected from to petitioner imposed the annual membership fee at the start of each cardholder’s membership year petitioner billed the fee on the first statement for that year from to petitioner typically charged cardholders who incurred interest charges on their balances an 18-percent annual percentage rate petitioner charged its gold mastercard customers a lower rate and charged some of its non-virginia customers up to percent petitioner considered its gold mastercard customers to be lower risks even though they typically carried higher monthly balances from to petitioner occasionally waived the first year’s membership fee if the customer was a member of an affinity group waived the annual fee for the year in response to some customer complaints and waived the annual fee for some active customers who threatened to leave otherwise petitioner canceled the mastercard accounts of cardholders who did not pay the annual membership fee petitioner had the following number of mastercard accounts at yearend year number of mastercard accounts big_number big_number big_number mastercard cardholder agreements as required by regulation z c f_r sec a petitioner gave a copy of a charge plan customer agreement and truth in lending disclosure the cardholder agreement to everyone who opened an account thereafter petitioner did not give a copy of the agreement to each cardholder each year as required by regulation z c f_r sec c petitioner notified cardholders when it changed the terms of the agreement the cardholder agreement provided among other things that the annual membership fee was paid in consideration of the issuance of a card and the establishment of a credit limit cardholders were required to surrender their cards upon demand petitioner could cancel a card at any time and the annual membership fee was nonrefundable for example petitioner’s cardholder agreement effective date stated in part as follows other charges you agree to pay a non-refundable annual membership fee of dollar_figure in consideration of the issuance of your card and the establishment of your credit limit the fee will be added to your purchase balance the fee will be effective date closing the account except where specific notice is required_by_law we can close your account at any time by phoning you or by writing you at the address shown on our records if you want to close your account you must give us notice in writing the agreement urges cardholders to read and retain a copy of the agreement because when you use your account you’ve agreed to the terms in this agreement the agreement also states that the cardholder may use the card to buy goods and services wherever the card is honored and to get cash advances in various ways that petitioner will send a periodic statement to the cardholder that the cardholder should notify petitioner if the card is lost or stolen that the cardholder may be liable for misuse of his or her card up to dollar_figure that the cardholder has certain rights under the fair credit similarly petitioner’s cardholder agreement and truth-in- lending disclosure effective date provided in part as follows other charges you agree to pay a non-refundable annual membership fee of dollar_figure in consideration of the issuance of your card and the establishment of your credit limit the membership fee will be charged on your periodic statement each year in the month in which you opened your account for commercial accounts the annual membership fee will be dollar_figure billing act if there is a billing dispute and that petitioner may change the cardholder agreement at any time petitioner’s credit card services and business practices all of petitioner’s mastercard cardholders had available to them the following from to periodic itemized statements of account activity toll-free customer telephone service atm access prompt replacement of lost and stolen cards and fraud protection worldwide merchant acceptance consumer protection for purchases ie if a cardholder has a problem with goods or services bought with a credit card he or she generally has the right not to pay the remaining amount due after trying in good_faith to return the item or giving the merchant a chance to correct the problem free additional cards a means of identification check access petitioner provides checks bearing a cardholder’s account number which the cardholder may use to buy goods or services from merchants not honoring the card credit bureau reporting processing of payments changes in credit limits and verification of available credit when cardholders used their cards petitioner provided additional services to some of its cardholders travel accident and rental car insurance rental car discounts emergency cash or airline under regulation z c f_r sec b the cardholder may be required to pay the first dollar_figure of unauthorized use but petitioner rarely did so petitioner asked mastercard cardholders who had unusual activity on their cards if their card was lost or stolen tickets and credit card registration petitioner provided most of these services before it imposed an annual membership fee petitioner provided some services only if the cardholder used the card to make a specific purchase eg free collision insurance with the rental of a car some of these services increased in value after petitioner imposed the annual membership fee eg the amount of accident insurance petitioner provided these services year-round although use of them varied seasonally petitioner generally issued new mastercards to its cardholders every years petitioner reissued cards evenly throughout the year reissuance of a card did not necessarily coincide with the date petitioner charged the annual membership fee petitioner established a customer's mastercard credit limit when petitioner approved a customer’s application_for the account thereafter petitioner occasionally changed the credit limit at a cardholder’s request petitioner sometimes raised credit limits to accommodate cardholders and sometimes lowered credit limits to reduce petitioner’s risk credit limit changes were not related to the charging and payment of the annual membership fee petitioner’s reporting of the annual membership fees petitioner reported the annual membership fees it received from to ratably over a 12-month_period for federal_income_tax financial_accounting and regulatory reporting purposes petitioner reported about to percent of the annual membership fees it received each year and deferred the balance to the next year petitioner reported the deferred portion as income in the following year for tax financial and regulatory purposes joint_venture agreement on date petitioner and fidelity bank trust co fidelity signed a joint_venture agreement under which a fidelity agreed to market petitioner's mastercards to some of its customers b petitioner agreed to service the accounts send periodic statements receive and process payments handle merchant charge authorizations respond to customer inquiries etc and c fidelity and petitioner agreed to divide any profits earned on the accounts petitioner estimated its servicing costs based on its actual costs of servicing mastercard accounts and its budgeted costs under the agreement petitioner received a monthly servicing fee of dollar_figure per month per account or dollar_figure per year for the first months after the first months upon days’ notice to fidelity petitioner could raise the monthly servicing fee to cover actual increases in expenses in servicing the accounts opinion revproc_71_21 1971_2_cb_549 petitioner argues that under revproc_71_21 1971_2_cb_549 it may report its income from annual membership fees ratably over a 12-month_period on the grounds that the fees were for services it performed ratably over that period income must be reported in the taxable_year in which the taxpayer receives it unless under the taxpayer’s method_of_accounting the item_of_income is properly accounted for in a different period sec_451 petitioner is an accrual_method taxpayer an accrual_method taxpayer recognizes income when all the events have occurred which fix the right to receive the income and the amount of the income can be determined with reasonable accuracy 372_us_128 sec_1_446-1 sec_1_451-1 income_tax regs under revproc_71_21 supra an accrual basis taxpayer that receives payments in one taxable_year for services to be performed not later than the next taxable_year may in certain circumstances include the payments in gross_income ratably as earned through the performance of the services rather than when received revproc_71_21 supra pincite 1971_2_cb_549 states in part sec_1 purpose the purpose of this revenue_procedure is to implement an administrative decision made by the commissioner in the exercise of his discretion under sec_446 of the internal_revenue_code of to allow accrual_method taxpayers in certain specified and limited circumstances to defer the inclusion in gross_income for federal_income_tax purposes of payments received or amounts due and payable in one taxable_year for services to be performed by the end of the next succeeding taxable_year amounts due and payable are for purposes of this revenue_procedure treated as payments received sec_2 background in general tax_accounting requires that payments received for services to be performed in the future must be included in gross_income in the taxable_year of receipt however this treatment varies from financial_accounting conventions consistently used by many accrual_method taxpayers in the treatment of payments received in one taxable_year for services to be performed by them in the next succeeding taxable_year the purpose of this revenue_procedure is to reconcile the tax and financial_accounting treatment of such payments in a large proportion of these cases without permitting extended deferral in the time of including such payments in gross_income for federal_income_tax purposes such reconciliation will facilitate reporting and verification of such items from the standpoint of both the taxpayers affected and the internal_revenue_service sec_3 permissible methods dollar_figure an accrual_method taxpayer who receives a payment for services to be performed by him in the future and who includes such payment in gross_income in the year of receipt is using a proper method_of_accounting dollar_figure an accrual_method taxpayer who pursuant to an agreement written or otherwise receives a payment in one taxable_year for services where all of the services under such agreement are required by the agreement as it exists at the end of the taxable_year of receipt to be performed by him before the end of the next succeeding taxable_year may include such payment in gross_income as earned through the performance of the services subject_to the limitations provided in sec_3 and however if the inclusion in gross_income of payments received is properly deferred under the preceding sentence and for any reason a portion of such services is not performed by the end of the next succeeding taxable_year the amount allocable to the services not so performed must be included in gross_income in such next succeeding year regardless of when if ever such services are performed dollar_figure in any case in which an advance_payment is received pursuant to an agreement which requires the taxpayer to perform contingent services the amount of an advance_payment which is earned in a taxable_year through the performance of such services may be determined a on a statistical basis if adequate data are available to the taxpayer b on a straight-line ratable basis over the time period of the agreement if it is not unreasonable to anticipate at the end of the taxable_year of receipt that a substantially ratable portion of the services will be performed in the next succeeding taxable_year or c by the use of any other basis that in the opinion of the commissioner results in a clear_reflection_of_income dollar_figure the amount of any advance_payment includible as gross_receipts in gross_income in the taxable_year of receipt by a taxpayer under the foregoing rules shall be no less than the amount of such payment included as gross_receipts in gross_income for purposes of his books_and_records and all reports including consolidated financial statements to shareholders partners other proprietors or beneficiaries and for credit purposes whether petitioner performed services for cardholders ratably over months petitioner points out that it performed many services for its mastercard cardholders throughout the year and contends that it earned_income from annual membership fees ratably over the month period covered by those fees we disagree with petitioner’s contention the cardholder agreement states that the annual membership fee is nonrefundable and is paid in consideration of opening an account and establishing a credit limit petitioner performed all of the acts that it was required to perform in order to be entitled to the annual membership fee when it issued a credit card to the customer and established a credit limit petitioner does not deny that it can cancel a member’s credit card at any time or that its rights and obligations are anything other than as stated in the cardholder agreement once petitioner opened an account for a customer petitioner had an unrestricted right to that customer’s annual membership fee petitioner had no duty under the agreement to return any part of the fee even if petitioner or the cardholder closed the account immediately thereafter petitioner contends that it received the annual membership fee in payment for numerous services it provided to cardholders throughout the year petitioner’s contention might be well taken if we disregard the cardholder agreement under the agreement all that petitioner was required to do to be entitled to keep the nonrefundable annual membership fee was to issue a card and establish a credit limit respondent contends that those actions are not within the scope of revproc_71_21 1971_2_cb_549 because they are not services we need not decide respondent’s contention because even if they are services they are clearly not provided ratably over the 12-month_period petitioner views the annual membership fee as paid for the various cardholder services petitioner contends that the cards would be useless if it did not provide services such as authorization of purchases sending of statements processing of payments responding to cardholder questions and replacing lost or stolen cards we agree but the cardholder agreement written by petitioner clearly states the payment is for something other than those services petitioner argues that many services are contemplated by the agreement petitioner points out that the agreement states that the cardholder may use the card to buy goods and services wherever the card is honored and to get cash advances in various ways that petitioner will send a periodic statement to the cardholder that the cardholder should notify petitioner if the card is lost or stolen that the cardholder may be liable for misuse of his or her card up to dollar_figure that the cardholder has certain rights under the fair credit billing act if there is a we do not decide whether annual membership fees must be reported in the year of receipt if they are governed by cardholder agreements which differ substantially from the ones at issue here as stated the cardholder agreement at issue here provides that the fee is nonrefundable and is paid in consideration of issuance of the card and establishment of a credit limit and the card may be canceled at any time by petitioner or the cardholder cf barnett banks of florida inc v commissioner t c ___ filed today billing dispute and that petitioner may change the cardholder agreement at any time however the cardholder has no assurance that those services will continue petitioner can cancel the card at any time without refunding the annual membership fee similarly petitioner argues that it should be allowed to defer reporting the fees at issue here because they are called annual membership fees we disagree because the name of the fee does not override nor does petitioner contend that it overrides the provisions of the agreement that establish the rights and obligations of the parties petitioner argues that respondent’s reliance on the cardholder agreement improperly places form over substance under petitioner’s argument the substance of the transaction is that petitioner provides many services for cardholders throughout the year and the form of the transaction is found in the cardholder agreement we disagree the cardholder agreement establishes the rights of cardholders and the card issuer it provides that the payment is in consideration of the issuance of the card and establishment of a credit limit an accrual_method taxpayer recognizes income when all of the events have occurred which fix the right to receive the income sec_1_446-1 sec_1_451-1 income_tax regs contrary to petitioner’s contention the rights and obligations of the parties are the substance of the matter even though petitioner urged cardholders to read and retain a copy of the agreement because when you use your account you’ve agreed to the terms in this agreement petitioner in effect argues here that it is not so important after all petitioner points out that revproc_71_21 supra says that services must be provided by the close of the taxable_year following the year of payment and that it does not say that the agreement must require services to be performed in the later year petitioner’s point is literally true but it is at best misleading first to allow deferral of reporting of income to a time later than all the events occurred which fix the taxpayer’s right to receive the income is contrary to undisputed accrual accounting principles see sec_1_446-1 sec_1_451-1 income_tax regs second revproc_71_21 supra allows income to be reported in the next taxable_year as earned through the performance of services revproc_71_21 sec_3 it is inherent in this language that petitioner must show that the payment was made at least in part for services to be performed in the next taxable_year see also id sec_1 and as discussed above the cardholder agreement clearly establishes that this is not the case here petitioner reissued credit cards evenly throughout the year and reissuance did not necessarily coincide with the date petitioner charged the annual membership fee however petitioner has not shown that one of the acts for which the annual membership fee was paid--the issuance of a card--occurred after payment of the fee on the contrary the required act--the issuance of a card--probably always or almost always occurred before payment of the annual membership fee an example may help to illustrate this point assume petitioner issues a new card on march and bills for the annual membership fee on october in that situation issuance of the card precedes payment of the annual membership fee thus when the fee is paid petitioner has already performed one of the acts required by the cardholder agreement lending no support to reporting the income after the petitioner receives the fee the same point would apply if the card were issued for more than year as was petitioner’s general practice for mastercards now assume petitioner does not issue a card to a new customer until after the customer pays the annual membership fee in that case assuming that issuance of a card is a service under revproc_71_21 supra petitioner might not be required to report the fee income until it issues the card because it is an act required by the cardholder agreement this latter example has no bearing on this case however because petitioner did not show or try to show that it delayed initial issuance of a credit card until after it received annual membership fees from any customers petitioner argues that under sec_3 b of revproc_71_21 supra it may treat the annual membership fee as earned ratably over the membership year because it was not unreasonable to anticipate at the end of the taxable_year of receipt that a substantially ratable portion of the services will be performed in the next succeeding taxable_year sec_3 b of revproc_71_21 supra pincite petitioner argues that most of the services it provides are contingent on whether a cardholder uses a card we disagree that petitioner qualifies under sec_3 b of revproc_71_21 supra that section applies if a taxpayer receives an advance_payment pursuant to an agreement which requires the taxpayer to perform contingent services on a continuing basis in order to earn the payment sec_3 revproc_71_21 supra the cardholder agreement does not require petitioner to perform contingent services of that kind it requires petitioner to issue a card and establish a credit limit once petitioner does those things petitioner may close an account at any time petitioner cites cozine showfety advance_payments for goods and services tax adviser and sobeloff new prepaid_income rules irs reversal of position will aid many taxpayers j taxn these articles are useful discussions of revproc_70_21 1970_2_cb_501 and revproc_71_21 supra but they do not give any reason for us to agree with petitioner on the issue in dispute here petitioner points out that respondent has ruled that the merchant discount earned by a bank operating a credit card plan is service income which a cash_basis bank should include in income as payments when received from cardholders on their accounts revrul_78_40 1978_1_cb_136 and which an accrual_method bank should include in income as it makes remittances to the merchants revrul_71_365 1971_2_cb_219 those rulings are entirely consistent with our holding here because they require cash_basis banks to report income when received and accrual basis banks to report income under the all_events_test relationship to regulatory and financial_accounting petitioner reported annual membership fees ratably over month membership years for financial_accounting shareholder reporting and regulatory reporting purposes from through the years in issue petitioner contends that this treatment is authorized for banks that charge periodic fees to credit card holders by an audit guide prepared by the banking committee of the american institute of certified public accountants and by instructions to the consolidated reports of condition and income call reports issued in by the federal financial institutions examination council for use by the three federal banking agencies the board_of governors of the federal reserve system the federal deposit insurance corporation and the office of the comptroller of the currency petitioner argues that its reporting for those purposes supports its identical reporting for income_tax purposes we disagree petitioner’s deferral of cardholder income for financial_accounting regulatory or other purposes does not determine the proper federal_income_tax treatment 439_us_522 although generally accepted accounting practices may generally be used for tax_accounting purposes the taxpayer’s use of a method_of_accounting is expressly limited to cases where the commissioner believes that the accounts clearly reflect the net_income 280_us_445 see 367_us_687 a transaction need not be characterized the same for financial_accounting purposes and for tax purposes 435_us_561 to reflect concessions decision will be entered under rule
